In an action for an accounting of the sale of merchandise allegedly turned over to defendants, as security, for the purpose of selling on account of an indebtedness by plaintiff to the corporate defendants, plaintiff and defendants appeal from respective orders denying their motions for summary judgment. On appeal by plaintiff, order, insofar as appealed from affirmed, without costs. No opinion. On appeal by defendants order affirmed, without costs. No opinion. Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ., concur.